ORDER

PER CURIAM
AND NOW, this 18th day of December, 2002, the Petition for Allowance of Appeal will be granted as to the following:
Whether the Superior Court erred when it affirmed the lower court’s denial of the defendant’s right to a new trial where the Commonwealth presented hearsay evidence at trial of a eo-de-fendant’s guilty plea where that co-defendant had not gone to trial with the defendant and where the defendant objected, in timely fashion, to the introduction of the guilty plea evidence.